Citation Nr: 9934694	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an effective date earlier than August 3, 1998, 
for an award of additional pension benefits based the need 
for regular aid and attendance. 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, and from January 1971 to October 1973, with unconfirmed 
service from August 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted entitlement to additional pension 
benefits to the veteran on account of a need for regular aid 
and attendance effective August 3, 1998.  The veteran 
challenges the effective date of the award.  He had been 
assigned a permanent and total disability rating for pension 
purposes since September 1991.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Giving the veteran every benefit of the doubt, it appears 
that his claim for increased pension was date-stamped July 
28, 1998.

3.  Evidence date-stamped on July 28, 1998, contains 
information indicating that the veteran was in need of aid 
and attendance. 

4.  There is no document of record prior to those received 
July 28, 1991, which would constitute a claim for special 
month pension benefits based on the need for regular aid and 
attendance.



CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
an effective date of July 28, 1998, but no earlier, for an 
award of additional pension benefits based the need for 
regular aid and attendance is warranted.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.400, 
3.401 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
earlier effective date is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, 
he has presented a claim that is plausible.  Further, he has 
not alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

The effective date of an award of pension or compensation 
payable to or for a veteran for aid and attendance benefits 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.401(a) (1999).  Thus, 
the threshold question before the Board is on what specific 
date did the veteran file a claim for entitlement to aid and 
attendance.  

A review of the record reveals that VA received an 
application for increased pension benefits with a VARO stamp 
of August 3, 1998.  However, closer review of the document 
indicates that it was date-stamped as early as July 28, 1998.  
The origin of the stamp is unclear.  Further, a VA physician 
statement regarding the veteran's ability to care for 
himself, as well as several other documents were date-stamped 
on July 28, 1998.  Based, in part, on this evidence, the RO 
granted entitlement to aid and attendance benefits and made 
the effective date August 3, 1998.  The veteran subsequently 
filed a notice of disagreement with the effective date 
contending that he should be granted benefits from March 5, 
1996, the date he experienced a heart attack.  

With application of the benefit of the doubt provision set 
forth at 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999), the 
Board finds that the evidence indicates that the veteran 
originally filed his claim on July 28, 1998, demonstrating an 
entitlement to an aid and attendance allowance.  First, as 
noted above, both the application for increased pension 
benefits and the VA physician statement, which formed, in 
part, the finding that the veteran was entitled to aid and 
attendance, are date-stamped on July 28, 1998.  Thus, based 
on the above evidence and giving the veteran the benefit of 
the doubt, an effective date of July 28, 1998, for an award 
of an aid and attendance is warranted.  

The veteran, however, is not entitled to a date earlier than 
July 28, 1998.  Specifically, the regulation provides that 
the effective date for aid and attendance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.401(a) (1999).  In this case, there is no evidence 
that the veteran filed a claim for aid and attendance prior 
to submitting documents on July 28, 1998.  It is unclear to 
the Board why the veteran asserts a date of March 1996 when 
there are no medical records contained in the claims file 
with respect to a myocardial infarction and the basis of his 
aid and attendance appears to be Reiter's Syndrome.  
Nonetheless, because there is no correspondence from the 
veteran indicating an intent to file a claim for aid and 
attendance until July 1998, at the earliest, the Board finds 
that an effective date of July 28, 1998, is correct and there 
is no legal basis for an effective date prior to that date 
and a claim for effective date of March 1996 must be denied.  
The Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); therefore, the Board has no choice but to deny his 
request for an effective date of March 1996 as there is no 
other legal exception or authority that applies to this 
claim.  

Consideration has also been given to whether there is any 
other document that might form the basis of an informal 
claim.  See 38 C.F.R. § 3.157.  The evidence of record does 
not reveal such document.  The medical statements on file 
seem to suggest that the appellant's Reiter's Syndrome has 
recently gotten worse and now interfered with his ability to 
take care of personal self care activities.  It is not until 
July 28, 1998, that the evidence before the Board reflects an 
intent to apply for additional pension benefits.  It is noted 
that the notation from the VA physician dated in June 1998 is 
not a treatment record, examination report, or report of 
hospitalization.  Thus, there is no basis for assignment of 
an effective date prior to July 28, 1998.


ORDER

An earlier effective date of July 28, 1998, for an award of 
additional pension benefits based the need for regular aid 
and attendance is granted subject to the law and regulations 
governing the award of monetary benefits. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

